Citation Nr: 1402610	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  09-13 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  What evaluation is warranted for diabetes mellitus type II from January 31, 2008?

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities.  

4.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In June 2012, the Board, in pertinent part, remanded these claims for further development.

The issues are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

After a careful review of the claim file, the Board finds that the claim must be remanded for scheduling a hearing before a Veterans Law Judge.  In this regard, in October 2013, the Veteran's representative indicated that the appellant was requesting a "hearing with the Board of Veterans Appeals."  Unfortunately, the representative did not indicate what type of hearing before the Board was being requested, i.e., the representative did not clarify whether the appellant wanted a video conference hearing, travel board hearing, or a hearing before the Board in Washington, D.C.  Nevertheless, it is clear that the appellant has requested a hearing, and as a matter of law he is entitled to appear at a hearing.

Accordingly, the case is REMANDED for the following action:

The RO should contact the Veteran and request that he clarify whether he wishes to either: 1) travel to Washington, D.C. at his own expense for a hearing before a Veterans Law Judge, OR 2) whether he desires to appear in person before a Veterans Law Judge who has traveled to the Newington, Connecticut RO for travel hearing, OR 
3) whether he desires to appear in Newington, Connecticut at a video conference hearing before a Veterans Law Judge via a video uplink with Washington, D.C.   Following the appellant's response the RO must undertake appropriate action to schedule the appropriate hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999).


______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals  is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


